Citation Nr: 9908176	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-01 302	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

Service connection has been established for loss of use of 
the left hand, postoperative residuals of a fracture of the 
left carpal navicular, currently rated as 60 percent 
disabling; residuals of a fracture of the left fifth 
metatarsal, currently rated as 10 percent disabling; scar at 
the tibial crest donor site, noncompensable; and scar at the 
left forearm donor site, noncompensable. 

A July 1992 VA mental health clinic report indicates that the 
veteran worked as a roofer for 8 to 10 years before working 
as a janitor for many years.  In August 1993, the veteran 
indicated that he had worked as a laborer and had last worked 
as a golf cart attendant for a golf course.  He reported 
completing the third year of high school.  In March 1995, the 
veteran testified at a RO hearing that he had been employed 
as a roofer, driver and delivery man.  Other work included 
radiator repair.  

The veteran's hands were examined by VA in March 1996.  The 
diagnosis was post traumatic arthritis of the left wrist.  
The physician commented that the veteran had been in 
construction all his life and could no longer do such work.  
He could no longer follow that occupation.  Thus, there is 
probative medical evidence tending to show that a wrist 
disorder prevented the veteran from some work.  At a VA 
examination performed in September 1993, the physician noted 
the fusion of the left hand, severe intention tremor of the 
right hand, back disorder and foot problem, for which the 
veteran limped.  In view of all those service-connected and 
nonservice-connected disabilities, and the veteran's previous 
occupation as a laborer and truck driver, the doctor 
considered the veteran to be unemployable.  Thus, there is 
also probative medical evidence tending to show that veteran 
is unemployable due to a combination of service-connected and 
nonservice-connected disorders.  

The Board also finds it significant that the Social Security 
Administration, in determining that the veteran was disabled 
in 1984, listed progressive spinal cerebellar ataxia, a 
nonservice-connected disorder, as the veteran's primary 
diagnosis and noted no other diagnoses.  

While the Board regrets the delay involved in remanding this 
case again, the Board finds that additional development is 
warranted in light of the medical evidence discussed above; 
and it is felt that proceeding with a decision on the merits 
at this time would not withstand scrutiny by the U.S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  For that 
reason and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
September 1995, the date of the last such 
request.  

3.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected disabilities, 
especially the residuals of his fracture 
of the left carpal navicular, including 
loss of use of the left hand, and 
residuals of a fracture of the left fifth 
metatarsal.  It is important that the 
examiner be afforded an opportunity to 
review the veteran's claims file prior to 
the examination; and the examination 
should include all necessary tests and 
studies.  The examiner should provide an 
opinion as to the effects of the veteran's 
service-connected disabilities on his 
ability to work and what, if any, 
activities he is prevented from engaging 
in due to the service-connected 
disabilities.  The examiner should not 
consider the veteran's nonservice-
connected disabilities in addressing the 
impairment in his ability to work due to 
the service-connected disabilities.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence. 

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


